UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7791



BOBBY JOE BROWN,

                                               Plaintiff - Appellant,

          versus


BRANDON SCOTT, Investigator; CHRIS      BENSEL,
Investigator; ABBEVILLE COUNTY,

                                              Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CA-3-633-8-25)


Submitted: January 15, 2004                 Decided:   January 28, 2004


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bobby Joe Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Bobby Joe Brown appeals the district court’s orders and

judgment adopting the magistrate judge’s report and recommendation,

dismissing without prejudice Brown’s civil rights complaint and

denying the motion for reconsideration.      We have reviewed the

record and the district court’s order and affirm on the reasoning

of the district court.    See Brown v. Scott, No. CA-3-633-8-25

(D.S.C. Sept. 5 & Oct. 14, 2003).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -